Lewis, P , and Hinton, J.,
dissented.
The judgment is as follows:
The court having maturely considered the transcript of the record of the judgment aforesaid and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the *680record, that the circuit court erred in refusing a writ of error and supersedeas to the judgment of the county court herein, and that the said county court erred in refusing to the applicant, Lester, a license to sell liquor, &c. It is, therefore, considered hy the court, that the said judgment of the county court he reversed and annulled. And this court, proceeding to render such judgment as the said circuit court ought to have rendered, it is considered hy the court that the plaintiff in error have a license to keep a har-room and to sell wine, &c., at Central Hotel, in Christianshurg, Ya. And this case is remanded to the said county court of Montgomery, with instructions to grant to the said plaintiff in error, James L. Lester, such license forthwith. Which is ordered to he certified to the said county court of Montgomery.
Similar judgments were rendered in ex pqrte Stone and in ex parte Wilson.
Judgments reversed.